United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-788
Issued: October 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated August 18 and December 15, 2008 denying her
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury causally related to her federal employment.
FACTUAL HISTORY
On September 17, 2007 appellant, a 71-year-old modified mail handler, filed an
occupational disease claim alleging that climbing a flight of stairs on a daily basis during an

elevator outage in May 2007 aggravated a preexisting ankle and foot condition.1 She
experienced pain in her feet and legs since returning to her light-duty assignment and that,
eventually, her ankles began to swell and she was unable to work. Appellant indicated that her
condition was “not a recurrence but it is an aggravation of ongoing injuries.”
In a statement dated September 15, 2007, appellant noted that she had worked at the
employing establishment for 20 years. She had sustained several previous on-the-job injuries,
including injuries to her wrists, back, hip, shoulders, feet and legs. Appellant described the
history of her work-related injuries, stating that she underwent surgery in 2000 and 2001 for a
1996 injury to her feet and ankles. She continued to experience back pain after she returned to
light duty in 2004. In 2005, the Office accepted a claim for cervical strain and lumbosacral
radiculopathy (File No. xxxxxx877). In January 2006, appellant was hospitalized for foot pain.
She stated that in May 2006, she developed right wrist pain due to her filing and copying duties.
In April or May 2007, appellant was required to climb stairs several times per day, due to the fact
that the elevator at her work site was inoperative. She alleged that, each time she climbed the
stairs, she had to stop and rest due to pain, and that her hip, back, foot and leg conditions
worsened as a result of this repeated activity.
In a statement dated March 13, 2006, appellant alleged that she developed a cervical
condition due to repetitive duties of pulling tape from a dispenser while bending her neck
constantly over a low table. She stated that in June or July 2005 she developed a painful knot
between her left shoulder and arm muscles, which she opined was due to cumulative trauma of
the cervical spine.
In a June 24, 2007 report, Dr. Robert D. Teasdale, a Board-certified orthopedic surgeon,
related her complaints of increased lower back and wrist pain. He noted that appellant had
experienced an attack of gout in the right foot, and that she was in severe pain after walking for
30 minutes. Dr. Teasdale stated that he was unable to detect clear neurological deficits.
In a June 27, 2007 report, Dr. Jon-Paul Seslar, a podiatrist, stated that he had been
treating appellant for foot and ankle problems for seven years. He diagnosed bilateral posterior
tibial tendon dysfunction, which resulted in collapsed feet, arthritic medial longitudinal arches
and ankles varus. Dr. Seslar diagnosed bilateral tarsal tunnel syndrome and neuropathy,
degenerative disc disease and spinal stenosis. He stated, “I believe the collective amount of
work-related injuries that this patient has sustained does mandate that she discontinue her
employment.”
On July 3, 2007 Dr. Richard M. Sankara, a treating physician, requested that appellant be
excused from work from June 20, 2007 through January 1, 2008 “for medical reasons.”

1

The record reflects that appellant has filed several claims, including: a March 5, 1996 occupational disease
claim (File No. xxxxxx584), which was accepted for bilateral foot and ankle tendinitis, left Achilles tendinitis, right
nonunion fracture and nausea; File No. xxxxxx318 claiming right carpal tunnel syndrome and a right shoulder
condition; and File No. xxxxxx300 claiming a back condition.

2

On July 17, 2007 Dr. Sankara indicated that appellant was unable to work as of June 20,
2007 due to sciatic nerve pain, knee pain, rotator cuff pain and carpal tunnel syndrome. He
opined that she would greatly benefit from long-term disability.
In a letter dated September 27, 2007, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her to submit details regarding the
employment duties she believed caused or contributed to her claimed condition, as well as a
comprehensive medical report from a treating physician, which contained symptoms, a
diagnosis, and an opinion with an explanation as to the cause of her diagnosed condition.
Specifically, the Office asked for an explanation as to why her current claimed condition resulted
from a new work injury, rather than from a prior accepted injury.
In a statement received on October 25, 2007, appellant provided a chronology of work
activities which allegedly caused a worsening of her prior accepted conditions. From
February 12 to August 17, 2004, her duties included a substantial amount of walking. After
August 17, 2004, appellant counted equipment, which required her to walk on cold cement. She
also performed repetitive activities with her hands. Appellant alleged that her position of
handing out badges in 2005, which required her to stand in cold air, aggravated her shoulder and
cervical spine conditions, and that repetitive office tasks in 2006 aggravated her carpal tunnel
syndrome. Finally, she asserted that she experienced increased pain in her legs, feet, back and
knees when the employing establishment elevator was out of service in May 2007. Appellant
stated that she had undergone four surgeries for work-related injuries, namely, right and left
rotator cuff surgeries (1994 and 1996) and bilateral foot, ankle and leg surgeries (2001 and
2002).
The record contains an emergency room report dated January 22, 2006 reflecting a
diagnosis of neuropathic left foot pain. The record also contains a report of a January 22, 2006
x-ray of the left foot.
By decision dated December, 2007, the Office denied appellant’s claim on the grounds
that she had not established a causal relationship between the claimed medical condition and
accepted work-related events. Noting that appellant had filed numerous claims previously,
which had been accepted for various conditions, the Office found that the evidence did not
establish that appellant had sustained a new work injury.
On January 12, 2008 appellant requested an oral hearing. Her request was later modified
to a request for review of the written record.
In a letter dated June 6, 2008, appellant’s representative contended that appellant had
aggravated previously accepted conditions by walking up and down stairs several times each
day, due to a nonfunctioning elevator. He indicated that he was enclosing a copy of a March 30,
2007 report from Dr. Seslar, which allegedly restricted appellant’s climbing activities.2
In a narrative report dated May 24, 2008, Dr. Seslar advised that appellant had permanent
restrictions which prohibited climbing. He noted that appellant had been required to use the
2

The record does not contain a copy of the March 20, 2007 letter from Dr. Seslar.

3

stairs at the employing establishment several times per day while the elevator was not
functioning from May 11 to July 25, 2007, and that she had experienced an increase in the
amount of symptoms in her feet and legs. Dr. Seslar stated, “I think it [i]s relevant to her case
that the increased physical demands of climbing stairs coincided with her increased symptoms.”
By decision dated August 18, 2008, the Office hearing representative affirmed the
December 14, 2007 decision. The representative found that the evidence did not establish that
appellant had sustained a new injury or a worsening of her medical condition.
On September 10, 2008 appellant, through her representative, requested reconsideration.
The representative contended that the evidence established that appellant was restricted from
climbing and that she was required to climb stairs in the May to July 2007 time frame, due to a
nonfunctioning elevator. He reiterated appellant’s argument that she had not sustained a new
injury, but that stair climbing had aggravated her ongoing orthopedic conditions.
In a December 15, 2008 decision, the Office denied modification of its previous
decisions. It accepted that the employing establishment elevator was nonoperational and
required repair in May 2007. However, the claim was denied on the grounds that the medical
evidence failed to establish a causal relationship between a diagnosed condition and the
established employment factor.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.3
The evidence required to establish a causal relationship, generally, is rationalized medical
opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion on how
the established factor of employment caused or contributed to the claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.4
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.5
3

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

4

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

5

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, 43 ECAB 215 (1997).

4

ANALYSIS
The Office accepted that appellant climbed stairs at the employing establishment from
May through July 2007. However, the Board finds that the medical evidence of record is
insufficient to establish that her diagnosed medical condition was caused or aggravated by the
established events.
On June 24, 2007 Dr. Teasdale noted appellant’s complaints of increased lower back and
wrist pain. He advised that she had experienced an attack of gout in the right foot, and that she
was in severe pain after walking for 30 minutes; however, he was unable to detect clear
neurological deficits. Dr. Teasdale did not provide any detailed findings on examination or
express an opinion as to the cause of appellant’s current condition. Therefore, his report is of
limited probative value and is insufficient to establish appellant’s claim.6
On July 3, 2007 Dr. Sankara requested that appellant be excused from work from
June 20, 2007 through January 1, 2008 “for medical reasons.” On July 17, 2007 he found that
appellant was unable to work as of June 20, 2007 due to sciatic nerve pain, knee pain, rotator
cuff pain and carpal tunnel syndrome and opined that she would greatly benefit from long-term
disability. Dr. Sankara’s brief reports lack probative value, as they provided no examination
findings or any opinion on the cause of appellant’s diagnosed conditions.
Dr. Seslar’s reports are also insufficient to establish appellant’s claim. On June 27, 2007
he stated that he had been treating appellant for foot and ankle problems for seven years, noting
that she suffered from bilateral posterior tibial tendon dysfunction, which resulted in collapsed
feet, arthritic medial longitudinal arches and ankles varus. Dr. Seslar diagnosed bilateral tarsal
tunnel syndrome and neuropathy, degenerative disc disease and spinal stenosis. He stated, “I
believe the collective amount of work-related injuries that this patient has sustained does
mandate that she discontinue her employment.” This report is deficient on several counts.
Dr. Seslar did not provide findings on examination or describe appellant’s job duties as accepted,
using stairs from May through July 2007. He did not explain the medical process through which
such duties would have been competent to cause or aggravate her claimed conditions. Most
importantly, Dr. Seslar did not describe a new injury resulting from the activity of climbing stairs
from May through July 2007, as alleged by appellant.
On May 24, 2008 Dr. Seslar indicated that appellant had permanent restrictions which
prohibited climbing. He noted that she had been required to use the stairs at the employing
establishment several times per day while the elevator was not functioning from May 11 to
July 25, 2007, and that she experienced an increase in symptoms to her feet and legs. Dr. Seslar
stated, “I think it [i]s relevant to her case that the increased physical demands of climbing stairs
coincided with her increased symptoms.” However, he did not provide a definitive opinion as to
the cause of any claimed aggravation. Dr. Seslar’s statement is speculative and vague. He did
not sufficiently explain the medical process through which climbing stairs would have been
competent to cause the claimed condition. Medical conclusions unsupported by rationale are of
6

Medical evidence which does not offer an opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. See A.D., 58 ECAB ___ (Docket No. 06-1183, issued
November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

5

little probative value.7 The Board also notes that Dr. Seslar did not address the elevator outage
or the accompanying requirement that appellant climb stairs at the employing establishment until
one year after the outage. His earlier report focused on “the collective amount of work-related
injuries” sustained by appellant. The subsequent report of 2008 does not reconcile his prior
opinion or cure the deficiencies noted in addressing causal relation.
The remaining medical evidence of record includes a January 22, 2006 emergency room
report and a report of a January 22, 2006 x-ray of the left foot. As these reports do not contain
any opinion on the cause of appellant’s condition, they are of limited probative value and
insufficient to establish appellant’s claim.
Appellant expressed her belief that she aggravated previously accepted lower extremity
conditions by climbing stairs at the employing establishment. However, the Board has held that
the mere fact that a condition manifests itself during a period of employment does not raise an
inference that there is a causal relationship between the two.8 Neither the fact that the condition
became apparent during a period of employment, nor the belief that the condition was caused or
aggravated by employment factors or incidents, is sufficient to establish causal relationship.9
Causal relationship must be substantiated by reasoned medical opinion evidence, which it is
appellant’s responsibility to submit.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by new employment events or conditions, she has not met her burden
of proof in establishing that she sustained an occupational disease in the performance of duty
causally related to factors of employment.
On appeal appellant’s representative contends that the evidence submitted in support of
her request for reconsideration was sufficient to warrant modification of the August 18, 2008
decision. The representative pointed out that appellant had identified the problem with the
nonfunctioning elevator and its relationship to her current condition as early as October 25, 2007.
He also noted appellant’s contention that her condition was a continuation of a previous injury.
As noted, the Board finds the medical opinion evidence of record insufficient to establish that
appellant sustained an aggravation of her accepted conditions as a result of the established
activity of climbing stairs from May through July 2007.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty.
7

Willa M. Frazier, 55 ECAB 379 (2004).

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 15 and August 18, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

